Title: To Alexander Hamilton from David Wolfe, 16 June 1791
From: Wolfe, David
To: Hamilton, Alexander


New York 16th June 1791.
Sir
Mr. Walcot informs Mr. Anspach by letter that Colo. Pickering late QMG was Consulted by you with respect to the Debts of his department & that Colo. Pickering expressly stated “that in all cases where printed Certificates had been issued he consider’d the Claim for payment in specie as extinguished.” And in Consequence of the aforesaid Consultation &c. payment of a number of Certificates have been refused at the Treasury office.

This I conceive to be unjust for the following reasons—


1st
because they are included in the Estimates in the Treasury Office under the term specie Certificates signed by Col. Pickering


2d
because Colo Pickering has paid in specie at Divers times, principal & Interest of those certificates to the Amount of Several thousand dollars as may appear by his Accounts render’d at the Treasury Office


More reasons might be added if necessary, But those are sufficient to prove that Colo. Pickering has not heretofore considered the Claim of printed certificates for payment in specie as extinguished.
Your examining into these matters and directing the payment of the Certificates held by Mr. Graham will abate the Censure now reflected on the Treasury Department.
I am sir   Your Obt servant
David Wolfe
Colo. A. Hamilton
